Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Sub-Group A - configuration of the harvesting system:
Sub-species I - Fig. 1A (harvesting system 11 in which underwater device 1 is connected to a subsea pump 2 and to the means 3 to deploy the underwater device and subsea pump);
Sub-species II - Fig. 1B (harvesting system 12 in which underwater device 4 is connected to means 5 to deploy the underwater device while pumping means 6 located on shore or on a surface vessel);

Sub-species IV - Fig. 1D (harvesting system 14 in which subsea pump 15 is located onto the underwater device 16, means 17 for deploying the underwater device are shown connected to the underwater device 16).

Sub-Group B - configuration of the underwater device:
Sub-species a - Figs. 1E-3 (underwater device with manifolds 2, floats 27, junction box 28, external camera 25, an external schooling LED 26, rear wing 15);
Sub-species b - Figs. 11A-C (harvesting system 24 in which subsea pump 19 is located onto a structure 18 protecting and surrounding the underwater device 23, shock absorbers/bumpers/cushions 22, umbilical cable 20 for supplying power and fibre optics to the underwater device, flexible hose 21, source of light 27 illuminating the area underneath underwater device 23, cameras 25,26 located in the area underneath the underwater device 23); and
Sub-species c - Fig. 12A-B (harvesting system 28 in which underwater device 29 is characterized by presence of single wide opening inlet 30 covering a large area of bottom surface of underwater device 29).
Applicant must elect one of the Sub-species from each of Sub-Groups A and B for further examination on the merits.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 33, 35-44, 46, and 48.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Sub-species I-IV and a-c lack unity of invention because even though the inventions of these groups require the technical feature of an underwater device configured to be lowered and towed in the sea, the device comprising a housing comprising one or more inlets and one or more manifolds and one or more sources of light; a fluidic connection fluidically connecting the underwater device to a surface vessel, wherein the one or more inlets are inlets to one or more manifolds and said one or more manifolds converge into said fluidic connection, one or more pumps configured to move the fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2004-49053 to Ozaki.  Ozaki discloses an underwater device (14) configured to be lowered and towed in the sea, the device comprising a housing (see Figs. 1-4) comprising one or more inlets and one or more .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA